        Case 1:20-cv-00666-SHR Document 39 Filed 09/13/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SANDRA HARRISON and           :               Civ. No. 1:20-CV-00666
CAROLYN DOW,                  :
                              :
        Plaintiffs,           :
                              :
BREW VINO, LLC d/b/a          :
GRANDVIEW GOLF COURSE et al., :
                              :
        Defendants.           :               Judge Sylvia H. Rambo

                                     ORDER

      AND NOW, this 13th day of September 2021, in accordance with the

accompanying memorandum, IT IS HEREBY ORDERED as follows: (1)

Defendants shall pay to Plaintiffs’ attorneys the amount of $3,102.00, representing

the attorney’s fees and costs expended as a result of Defendants’ default in this

matter; (2) Payment shall be made in full within 30 days of the date of this order

absent a showing of good cause.




                                                   /s/ Sylvia H. Rambo
                                                   Sylvia H. Rambo
                                                   United States District Judge
